Title: To James Madison from Robert Ritchie, 19 March 1801 (Abstract)
From: Ritchie, Robert
To: Madison, James


19 March 1801, Port Républicain. Reports that armed barge from British frigate Circe entered Jacmel harbor and cut moorings of brig Fair American of Philadelphia. Captain and vessel were presumably carried off to Jamaica. Has obtained vessel’s register and will forward copy to U.S. agent at Kingston. Has written to acquaint Toussaint with circumstances and expects him to send complaint to British admiral. Has received report of similar attempt on schooner Venus of Charleston, which was aborted by crew’s defense.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 2 pp.; marked triplicate; in a clerk’s hand, except for Ritchie’s complimentary close and signature; docketed by Wagner as received 29 Apr. See also the protest of the Fair American’s owner (David Moffett to JM, 16 May 1801).



   
   A full transcription of this document has been added to the digital edition.

